DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 03 September 2020 has been entered.

Acknowledgements
This office action responds to the RCE filed by Applicant on 03 September 2020.
Claims 1, 3, 5-11, 13, 15-23 are pending.
Claims 2, 4, 12 and 14 are canceled.
Claims 1, 3, 5-11, 13, 15-23 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1, 3, 5-11, 13, 15-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite: receiving number of transactions with transaction parameters, obtaining the user attribute, storing the information, determining if the predetermined conditions for verification are met and if met, trusting the subsequent transaction by the user. The claimed limitations recite a process of organizing and managing human activity, because it addresses collecting transaction data, analyzing to see if the conditions are met and verifying the transactions to be trusted. This is managing human activity.
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using time intervals between transactions, IP addresses, geographical coordinates, Wi-Fi access points and locations of ATM and/or POS in determining the trustworthiness of the transactions. Further the claims recite a computing device with a database capable of processing, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
Prior Art 35 USC § 102 and § 103
 A prior art search has been conducted and no art was identified to reject the claims at this time.

Response to Arguments
In view of the amendments to the claims the rejection of claims based on 35 USC § 103 is hereby withdrawn.
Applicant’s arguments with respect to claim’s rejection based on the 35 U.S.C 101 are not persuasive
Applicants assert that “The pending claims recite an improvement in a technical field, specifically in the realm of electronic payment systems that monitor for fraudulent charges.” And further assert that “The pending claims recite an improvement in a technical field, specifically in the realm of “Finjan Inc. v. Blue Coat-Systems, Inc., No. 2016-2520, (Fed. Cir. Jan. 10, 2018) (henceforth “Finjan”) case.
The Examiner respectfully disagrees.
The present claims recite an authentication process based on user location and receiving number of transactions with transaction parameters, obtaining the user attribute, storing the information, determining if the predetermined conditions for verification are met and if met trusting the subsequent transaction by the user is trusted, which is nothing but organizing and managing human activity, because it addresses collecting transaction data, analyzing to see if the conditions are met and verifying the transactions to be trusted.
The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment
Further, in Finjan Inc. v. Blue Coat Systems, Inc case, the claims were held patent eligible because the courts concluded that the claimed invention involves a method of virus scanning that scans an application 
The applicants assert that “locations of user devices determined in accordance with the features in the amended claims are not performed by a human. As known in the relevant art, the communication between the device of the user with base stations, access points, ATM or POS terminals, etc. is not something that occurs in the human brain. Therefore, the claims recite significantly more than the judicial exception and contain steps that must be performed by a specialized computer.”
The Examiner respectfully disagrees.
The claims recite determining whether a transaction to be trusted or not to be trusted based on certain parameters such as user location and receiving number of transactions with transaction parameters, obtaining the user attribute, storing the information, determining if the predetermined conditions for verification are met and if met trusting the subsequent transaction by the user is trusted. All of these parameters can be collected by various means and used in determining of the trustworthiness of the transaction by a human. Further, the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Murali K. Dega/
Art Unit: 3697

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697